Weygandt, C. J.,
concurs in the judgment on the sole and controlling ground that in the Court of Common Pleas the defendants (1) filed a petition alleging grounds for vacation of the judgment and also asserting a valid defense, (2) proffered an answer alleging a valid defense, and (3) produced prima facie proof of their defense.
With or without the cognovit feature of the note, this preliminary procedure was sufficient to entitle the defendants to a suspension of the judgment and a complete trial of the cause on the issues presented by the pleadings. This is all they ask.